February 11, 2008 SubTitle: W. Stancil Starnes, Chief Executive Officer Edward L. Rand, Jr., Chief Financial Officer Frank B. O’Neil, Investor Relations OfficerNew York Society of Security Analysts 1 Title: Caution Regarding Forward Looking Statements Body: This presentation communicates historical information as well as forward-looking statements that are based upon our estimates and anticipation of future events; any items in this presentation that are not historical information are specifically identified as forward-looking statements. These forward-looking statements are identified by words such as, but not limited to, “anticipate,” “believe,” “estimate,” “expect,” “hope,” “hopeful,” “intend,” “may,” “optimistic,” “preliminary,” “project,” “should,” “will” and other analogous expressions. There are numerous important factors that could cause our actual results to differ materially from the expected results described in the forward-looking statements. Thus, sentences and phrases that we use to convey our view of future events and trends are expressly designated as forward-looking statements as are sections of this presentation clearly identified as giving our outlook on future business.Forward-looking statements relating to our business include, among other things: statements concerning liquidity and capital requirements, return on equity, financial ratios, net income, premiums, losses and loss reserves, premium rates and retention of current business, competition and market conditions, the expansion of product lines, the development or acquisition of business in new geographical areas, the availability of acceptable reinsurance, actions by regulators and rating agencies, payment or performance of obligations under indebtedness, payment of dividends, and other matters. These forward-looking statements are subject to significant risks, assumptions and uncertainties, including, among other things, the following important factors that could affect the actual outcome of future events:general economic conditions, either nationally or in our market area, that are worse than anticipated;regulatory and legislative actions or decisions that adversely affect our business plans or operations;inflation and changes in the interest rate environment;performance of financial markets and/or changes in the securities markets that adversely affect the fair value of our investments or operations;changes in laws or government regulations affecting medical professional liability insurance;changes to our ratings assigned by rating agencies;the effects of health care changes, including managed care;uncertainties inherent in the estimate of loss and loss adjustment expense reserves and reinsurance, and changes in the availability, cost, quality, or collectibility of reinsurance;bad faith litigation which may arise from our involvement in the settlement of claims;post-trial motions which may produce rulings adverse to us and/or appeals we undertake that may be unsuccessful;significantly increased competition among insurance providers and related pricing weaknesses in some markets;our ability to achieve continued growth through expansion into other states or through acquisitions or business combinations;the expected benefits from acquisitions may not be achieved or may be delayed longer than expected due to, among other reasons, business disruption, loss of customers and/or employees, increased operating costs or inability to achieve cost savings, and assumption of greater than expected liabilities;changes in accounting policies and practices that may be adopted by our regulatory agencies and the Financial Accounting Standards Board;changes in our organization, compensation and benefit plans; andany other factors listed or discussed in the reports we file with the Securities and Exchange Commission, including the Registration Statement filed on February 15, 2006 and updated on June 2, 2006, as well as in our periodic reports filed with the Securities and Exchange Commission, such as our current reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Except as required by law or regulations, we do not undertake and specifically decline any obligation to publicly release the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 2Title: ProAssurance 101 3Title: ProAssurance: The Basics Body: Market Cap: $1.8 Billion Equity: $1.2 Billion Fourth largest writer of medical liability Over 35,000 policyholders More than 30,000 physicians & dentists Majority in small or solo practice Writing business in 28 jurisdictions Highly rated by Best and FitchAll Data as of September 30, 2007 44 Title: The Brief History of ProAssurance Body: Created in 2001 When Medical Assurance Merged with Professionals Group We are the product of 13 M&A transactions(See Appendix A) Growth by acquisition NCRIC (Washington, DC
